        Case 1:19-cv-04233-ALC Document 44 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                    12/8/2020
SOUTHERN DISTRICT OF NEW YORK

KIRAN VUPPALA,

                               Plaintiff,
                                                          1:19-cv-04233 (ALC)
                   -against-
                                                          Order
J.P.G. LLC, a New York limited liability
company d/b/a PHILIP MARIE, ET AL.,

                               Defendants.

ANDREW L. CARTER, JR., United States District Judge:

      The Parties are hereby ORDERED to submit a joint status report by December 15, 2020.

SO ORDERED.

Dated: December 8, 2020
       New York, New York                        ___________________________________
                                                      ANDREW L. CARTER, JR.
                                                      United States District Judge
